Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Xin Li on 07/06/2022.
In the claims, amend the claims as indicated below:
1. (Currently Amended)  A method, implemented on a computing device having at least one processor, storage, and a communication platform for facilitating improved image searches by reducing latency for obtaining results of the image searches, comprising: 	obtaining a plurality of object models built via machine learning, wherein each of the plurality of object models captures characteristics of visual properties of each corresponding object and is used for detecting objects present in image data; 	accessing first information related to each of multiple tiers, wherein the first information  characterizes the tier via at least one parameter, including a capacity of the tier to store object models;
ranking the plurality of object models based on second information related to a user requesting an image search, wherein the second information includes 
9. (Currently Amended)  A non-transitory computer-readable storage medium comprising instructions that, when executed by at least one processor of a computing device, effectuate operations comprising: 	obtaining a plurality of object models built via machine learning, wherein each of the plurality of object models captures characteristics of visual properties of each corresponding object and is used for detecting objects present in image data; 	accessing first information related to each of multiple tiers, wherein the first information characterizes the tier via at least one parameter, including a capacity of the tier to store object models;
ranking the plurality of object models based on second information related to a user requesting an image search, wherein the second information includes the user; 	dividing, based on the accessed first information, a storage size required for each of the set of object models, and the ranking, the plurality of object models into multiple sets; and 	providing a corresponding one of the multiple sets of object models to each of the multiple tiers to enable the tier to detect a corresponding set of objects, characterized by the provided set of object models, present in the image data based on the set of object models stored in the tier.
17. (Currently Amended)  A system for facilitating image searches, comprising: 	memory comprising instructions; and 	at least one processor that, upon execution of the instructions, is configured to: 		obtain a plurality of object models built via machine learning, wherein each of the plurality of object models captures characteristics of visual properties of each corresponding object and is used for detecting objects present in image data; 		access first information related to each of multiple tiers, wherein the first information  characterizes the tier via at least one parameter, including a capacity of the tier to store object models;
	rank the plurality of object models based on second information related to a user requesting an image search, wherein the second information includes multiple sets; and 		provide a corresponding one of the multiple sets of object models to each of the multiple tiers to enable the tier to detect a corresponding set of objects, characterized by the provided set of object models, present in image data based on the set of object models stored in the tier.
Allowable Subject Matter
Claims 1, 3-9, and 11-22 are allowed (claims 2 and 10 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
	“ranking the plurality of object models based on second information related to a user requesting an image search, wherein the second information includes 
The closest prior art, Chui et al (US 2006/0041719 A1) discloses similar features of multiple tiers characterized by at least one parameter (par. 0012). However, Chui et al do not explicitly teach:
“ranking the plurality of object models based on second information related to a user requesting an image search, wherein the second information includes the user; 	dividing, based on the accessed first information, a storage size required for each of the set of object models, and the ranking, the plurality of object models into multiple sets”.
Another close prior art, Eaton et al (US 2005/0096926 A1), discloses similar features of storage requirement with respect to a set of objects (par. 0163). However, Eaton et al do not explicitly teach:
“ranking the plurality of object models based on second information related to a user requesting an image search, wherein the second information includes 

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“ranking the plurality of object models based on second information related to a user requesting an image search, wherein the second information includes of the set of object models, and the ranking, the plurality of object models into multiple sets”. Therefore, a Prima Facie Case of Obviousness cannot be established.

Claims 9 and 17 are allowed for similar reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485. The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOC TRAN/
Primary Examiner, Art Unit 2165